Name: Commission Regulation (EC) No 1478/96 of 26 July 1996 amending Regulation (EEC) No 584/92 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: tariff policy;  European construction;  Europe;  processed agricultural produce
 Date Published: nan

 27. 7. 96 ( ENI Official Journal of the European Communities No L 188/9 COMMISSION REGULATION (EC) No 1478/96 of 26 July 1996 amending Regulation (EEC) No 584/92 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic Whereas Commission Regulation (EEC) No 584/92 f), as last amended by Regulation (EC) No 1228/96 (8), lays down detailed rules for the application to milk and milk products of the arrangements provided for in the above Agreements; whereas that Regulation was amended to take account of the extension of the measures for milk products provided for by Regulation (EC) No 3066/95; Whereas, from 1 July 1996, the quantities of the products referred to in Annex I to Regulation (EEC) No 584/92 relate to a period of six months instead of one year; whereas the staggering of those quantities over the six ­ month period in question should be clarified and, as a result, Article 2 of that Regulation amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3492/93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part (2), and in particular Article 1 thereof, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph is hereby added to Article 2 of Regulation (EEC) No 584/92: 'However, for the period from 1 July 1996 to 31 December 1996 the quantities referred to in Annex I shall be staggered over the year as follows:  50 % in the period 1 July to 30 September 1996,  50 % in the period 1 October to 31 December 1996.' Having regard to Council Regulation (EC) No 3296/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association betwen the European Communities and their Member States, of the one part, and the Czech Republic, of the other partf), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3297/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (4), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an autonomous and transi ­ tional adjustment to certain agricultural concessions provided for in the Europe Agreements so as to take account of the Agreement on Agriculture concluded as part of the Uruguay Round of multilateral trade negotia ­ tions 0, as amended by Regulation (EC) No 1 194/96 (6), and in particular Article 8 thereof, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1996. (') OJ No L 319, 21 . 12. 1993, p. 1 . (2) OJ No L 319, 21 . 12. 1993, p. 4. (3) OJ No L 341 , 30 . 12. 1994, p. 14. (&lt;) OJ No L 341 , 30 . 12. 1994, p. 17. 0 OJ No L 328 , 30 . 12. 1995, p. 31 . ( «) OJ No L 161 , 29 . 6 . 1996, p. 2 . 0 OJ No L 62, 7. 3 . 1992, p. 34. (8) OJ No L 161 , 29. 6 . 1996, p. 82 . No L 188/10 EN Official Journal of the European Communities 27. 7. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 July 1996. For the Commission Franz FISCHLER Member of the Commission